Citation Nr: 1312391	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  06-11 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a separate rating based on neurological impairment for the left lower extremity due to the service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to a separate rating based on neurological impairment of the right lower extremity due to the service-connected degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial compensable evaluation for the service-connected arthritis of the left acromioclavicular joint after a 10 percent deduction for impairment existing prior to service under the provisions of 38 C.F.R. § 4.22, prior to January 20, 2006.  

4.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected arthritis of the left acromioclavicular joint after a 10 percent deduction for impairment existing prior to service under the provisions of 38 C.F.R. § 4.22, beginning on January 20, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to April 1982, and January 2003 to January 2005, to include over 20 years as a member of the National Guard.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the RO.

In September 2006, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In August 2007 and December 2009, the Board remanded the claims for additional development.  

In August 2011, the Board denied the claims involving the left shoulder, and remanded the claims for separate ratings for neurological impairment for further development.

The Veteran appealed the Board's August 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Order, the Court vacated the decision of the Board and remanded the matter of an increased rating for the service-connected left shoulder disability back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

The development ordered by the Board in August 2011 involving the claims for separate ratings for neurological impairment due to the service-connected low back disability has been completed.  The claims have been returned to the Board and are ready for appellate disposition. 

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.


FINDINGS OF FACT

1. The service-connected degenerative disc disease of the lumbar spine is shown to be productive of a disability picture manifested by neurological impairment that more nearly approximates that of mild incomplete paralysis of the sciatic nerve involving the left lower extremity.

2.  The service-connected degenerative disc disease of the lumbar spine is shown to be productive of a disability picture manifested by neurological impairment that more nearly approximates that of mild incomplete paralysis of the sciatic nerve involving the right lower extremity.

3.  The Veteran is right handed; thus, his left shoulder qualifies as the "minor" joint for rating purposes.

4.  To the extent that the service-connected left shoulder disability is not shown to have been 10 percent disabling prior to the Veteran's entry onto active service, his currently assigned VA disability rating may not be reduced.

5.  Prior to January 20, 2006, the service-connected left shoulder disability picture is shown to have more closely approximated that of degenerative arthritis demonstrated on X-ray study and a noncompensable limitation of motion; there was no showing of ankylosis,  impairment of the humerus, or impairment of the clavicle or scapula.  

6.  Beginning on January 20, 2006, the service-connected left shoulder disability picture is shown to more closely approximate that of limitation of motion of the arm to the shoulder level; movement of the arm limited to 25 degrees from the side is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate 10 percent evaluation based on neurological impairment of the left lower extremity due to the service-connected lumbar spine disability have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a including  Diagnostic Code (DC) 8520 (2012).

2.  The criteria for the assignment of a separate 10 percent evaluation based on neurological impairment of the right lower extremity due to the service-connected lumbar spine disability have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a including DC 8520 (2012).

3.  Prior to the Veteran's entry to service, the manifestations of the Veteran's arthritis of the left acromioclavicular joint did not meet the criteria for a 10 percent rating so as to justify any deduction from the evaluation assigned for the service-connected left shoulder disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.22, 4.71a including DC 5201 (2012). 

4.  Prior to January 20, 2006, the criteria for the assignment of a rating of 10 percent, but no higher for the service-connected arthritis of the left acromioclavicular joint have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs including 5003, 5200-5203 (2012).

5.  Beginning on January 20, 2006, the criteria for the assignment of a rating of 20 percent, but no higher for the service-connected arthritis of the left acromioclavicular joint have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a including DC 5201 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The letters from the RO dated in July 2005 and August 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

The August 2007 letter additionally provided him with information concerning the evaluation and effective date that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for final resolution of the issues on appeal has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  He has been afforded a personal hearing.  He has been afforded VA examinations.  

Further, a "Formal Finding on the Unavailability of VA Medical Center Records prior to 2005," dated in March 2010, reveals that attempts have been made to associate all available VA treatment records, dated prior to 2005, with the claims file.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board does not have notice of any additional relevant evidence which is available but has not been obtained. 

The Board is further satisfied that the RO has substantially complied with its August 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the RO afforded the Veteran an additional opportunity to submit more evidence, and afforded him a VA neurological examination.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

Therefore, no further assistance to the Veteran with the development of evidence is required.  


Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

At the outset, the Board observes that the Veteran expressed disagreement with the February 2005 rating decision that granted service connection for his degenerative disc disease of the lumbar spine and arthritis of the left acromioclavicular joint.  

As such, the Veteran has appealed the initial evaluations assigned, and the severity of his disabilities is to be considered during the entire period from the initial assignment of the disability ratings to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).


Neurological Impairment

Initially, the Board notes that, while the regulations pertaining to disabilities of the spine have been changed several times, these changes do not affect the Veteran's claim because the claim at bar was filed in 2004, subsequent to the most recent regulation change.  Thus, the regulation currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, is the only applicable regulation.  

The General Rating Formula for Diseases and Injuries of the Spine provides that any objective neurological abnormalities associated with a disease or injury of the spine are to be rated separately under an appropriate diagnostic code.  General Rating Formula for Diseases and Injuries of the Spine, Note (1).

After careful consideration of the evidence, the Board finds that separate ratings of 10 percent are warranted based on neurological impairments of each lower extremity associated with the service-connected degenerative disc disease of the lumbar spine, effective on January 23, 2005, the date service connection was awarded for the lumbar spine disability.  

On VA examination in November 2004,  the Veteran complained of increasing pain in the back and legs.  He reported being prescribed Percocet and Celebrex for this pain and given a permanent profile in the military for these problems.

On neurological examination, the Veteran's coordination was normal.  Motor function was 5/5 in all muscle groups and was well developed.  Cranial nerves II-XII were intact.  Deep tendon reflexes were brisk and equal.  Romberg was negative, and plantar reflexes were downwards with no focal or lateralizing signs.  

On examination of the legs, the examiner noted that the muscles were symmetric, bilaterally, and there was no muscle, bone tenderness or atrophy in the muscle compartments.  Sensory perception and vascular supply to the legs were undisturbed, and deep tendon reflexes were within normal limits.  Straight leg raise testing was negative, bilaterally.

In August 2005, the Veteran sought treatment for back pain radiating into the lower extremities.  He reported the condition had been going on for over one year.  He reported having weakness and numbness that was worse with prolonged sitting.

In November 2005, the Veteran reported lower leg and back pain.  An MRI performed in December 2005 was noted to have been unremarkable.

On VA examination in January 2006, the Veteran reported having constant sharp pain radiating to both lower extremities.  Aggravating factors included prolonged standing, bending, and sitting.  On examination, his motor strength was 5/5, bilaterally.  Sensory functioning was intact.  Deep tendon reflexes were normal, and his gait was normal.

In May 2006, the Veteran reported having intermittent bilateral radicular pain into both lower extremities posteriorly to the level of the calves.  He reported taking pain medication for the condition.  Sensation was intact, and his balance was good.   The deep tendon reflexes were noted to be abnormal in the lower extremities.

 In May 2007, the Veteran reported numbness and tingling in the lower extremities.  The examiner noted that these complaints might represent radiculopathy.  An MRI in July 2009 was noted to have been unremarkable.

On VA examination in September 2009, the Veteran reported having daily back pain radiating into both legs below the knee.  He had been prescribed Celebrex, ibuprofen, a muscle relaxant, and another pain medication.  

On examination, straight leg raising was performed to 20 degrees, bilaterally, accompanied by low back pain on both sides.  Motor/sensory functioning was decreased in the left lower leg.  Knee jerks and ankle jerks were symmetrically absent.  The Veteran was diagnosed with lumbar degenerative disc disease with clinical evidence of a left lumbar radiculopathy.

In April 2010, the Veteran complained of increasing back pain and bilateral leg pain.  He was diagnosed with lumbago and sciatica.  

In July 2010, the Veteran complained of having intermittent, sharp pain radiating to the both ankles.  The pain was exacerbated by driving, lifting and certain movements.  On examination, his sensation was altered to light touch in the left lower extremity below the knee.  Deep tendon reflexes were abnormal.  Faber's test was positive. 

In August 2010, the Veteran complained of aching in low back, exacerbated by driving.  He reported having radiating pain to the back of the calves.  He was diagnosed with bilateral lower extremity radicular pain, extending to the calves.

On VA examination in September 2011, the Veteran was diagnosed with a peripheral nerve condition or peripheral neuropathy.  He reported mild intermittent pain and paresthesias and/or dysthesias in the lower extremities.  Muscle strength was normal, and there was no muscle atrophy.  Deep tendon reflexes were normal, and the sensory examination was normal.  The examiner found no incomplete or complete paralysis of any nerve in the lower extremities.  The examiner found that the peripheral nerve condition impacted the Veteran's ability to work by causing pain.  

Impairment of the sciatic nerve is contemplated by DC 8520.  Under these criteria, mild incomplete paralysis is rated as 10 percent disabling, moderate incomplete paralysis as 20 percent disabling, moderately severe incomplete paralysis as 40 percent disabling, and severe incomplete paralysis with marked muscular atrophy as 60 percent disabling.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost, is rated 80 percent disabling.

Here, on this record, the Board finds that the service-connected disability picture more closely resembles that of mild incomplete paralysis of the sciatic nerve involving each lower extremity.  

The objective findings demonstrated in connection with multiple examinations do not meet the criteria for moderate incomplete paralysis.  Significantly, in connection with the recent VA examination, the Veteran reported having mild intermittent pain and paresthesias and/or dysthesias in the lower extremities.  However, his muscle strength, deep tendon reflexes and sensory examination were noted to be normal.   

Over time, the Veteran's muscle strength testing, gait and balance have has been consistently normal.  While there have been differing finding as to sensory functioning and deep tendon reflexes, the record overall does not show impairment that has been described as being moderate.  

In September 2011, the Veteran specifically described the pain as "mild."  The September 2011 examiner was unable to identify any specific nerve involved, much less quantify the degree of impairment as moderate.  

For all of these reasons, the Board finds that separate 10 percent evaluations, but no higher, for the neurological impairment of each lower extremity associated with the service-connected degenerative disc disease of the lumbar spine are assignable.


Left Shoulder

In the February 2005 decision from which this appeal ensued, the RO granted service connection for arthritis of the left acromioclavicular joint and assigned an initial noncompensable rating.  

The RO indicated that it would have assigned a higher 10 percent initial rating based on x-ray evidence of arthritis in the left shoulder with painful limited motion, under the provisions of DC 5003.  

However, the RO found that because the left shoulder disability was 10 percent disabling prior to service, the rating must be reduced pursuant to the provisions of 38 C.F.R. 4.22 (i.e., 10 percent minus 10 percent equals a noncompensable evaluation).

As justification for this reduction, the RO stated there was evidence showing "limitation of motion of [your] shoulder back to 1981."  Specifically, the RO cited a December 4, 1980 report showing a history of left shoulder surgery to repair a dislocated left shoulder with a diagnosis of a recurring dislocated left shoulder.  

Also, a report dated on September 18, 1981 showed a full range of motion of the left shoulder except for 5-10 degrees lost in external rotation.  The X-ray studies taken on that date showed questionable widening of the AC joint.  The RO specifically noted that there was no evidence of arthritis.

In a February 2006 rating decision, the RO awarded an increased rating, effective on January 20, 2006.  Although the evidence supported a rating of 20 percent, a 10 percent evaluation was assigned after a 10 percent reduction based on pre-service impairment.  

Accordingly, the appeal developed as entitlement to an initial compensable rating for the service-connected arthritis of the left acromioclavicular joint prior to January 20, 2006, and a rating in excess of 10 percent beginning on January 20, 2006.

In August 2011, the Board denied the Veteran's claims for increased ratings.  In July 2012, the Board's decision was vacated due to an inadequate discussion of the deductions taken pursuant to 38 C.F.R. § 4.22.

On further review, the Board finds the reduction in rating in this case was improper.  

The evidence from prior to service consists of records dated from December 1980, and September 1981.  In December 1980, the Veteran was admitted to Orangeburg Regional Hospital for a chronic dislocating left shoulder.  The records showed that the shoulder had dislocated twice in the past.  On December 4, 1980, he had a putti platt procedure done, with excellent recovery and no complications.  

In September 1981, an examination revealed a well-healed 5 inch scar.  The range of motion was normal, except for a 5-10 degree decrease in external rotation.  The ligaments were intact, and the X-ray studies were noted to be negative.  The X-ray studies showed a normal glenoid and humeral head with no evidence of any bony pathology.

Degenerative arthritis (DC 5003) is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is warranted for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.   

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head warrants a 30 percent for the major shoulder and 20 percent for the minor shoulder.  

Intermediate ankylosis, between favorable and unfavourable warrants a 40 percent rating for a major shoulder and 30 percent for a minor shoulder.  
Unfavorable ankylosis with abduction limited to 25 degrees from side warrants a 50 percent rating for a major shoulder and 40 percent for a minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder.   

Limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder. 

Limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder. 

Malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  

Recurrent dislocation of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  

Recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  

Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  

Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  

Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  

Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder, and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  

Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a. 

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  

An inquiry also must be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  

The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing also are related considerations.  Id. 

Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Court has held that § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Initially, the Board notes that the Veteran is right handed.  See, e.g., September 2009 VA examination report.  As such, the rating criteria pertaining to the "minor" joint are for application in this case.

In evaluating the Veteran's pre-service impairment under the provisions of DC 5003, a 10 percent rating was not warranted.  This diagnostic code was not applicable because, as the RO itself specifically determined, there was no evidence of arthritis in the left shoulder prior to service.  

A 10 percent rating was similarly not warranted under the provisions of DC 5201. Diagnostic Code 5201 does not provide for a rating of 10 percent; the lowest rating available under this code is 20 percent.  As such, a 10 percent evaluation was not assignable under DC 5201.  

The evidence from December 1980 and September 1981 does not otherwise support a compensable rating under any other diagnostic code pertaining to the shoulder.  There was no evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  

The evidence also did not support a compensable rating due to functional loss caused by pain.  There is no indication that the Veteran's left shoulder disability picture warranted a compensable evaluation under any diagnostic code pertaining to the shoulder because of pain or weakness.

In short, a left shoulder disability that was 10 percent disabling was not demonstrated prior to service.  The VA regulatory provisions for subtracting the degree of pre-existing disability are not applicable in this case, and the reduction was improper.  See 38 C.F.R. § 4.22.

Turning now to the evidence of record since the grant of service connection, the Board finds that the evidence overall supports the assignment of an initial rating of 10 percent prior to January 20, 2006, and a rating of 20 percent beginning on that date, but no more. 

On VA examination in November 2004, the Veteran had a well healed scar that was 13 centimeters in length and 0.4 centimeters in width, resulting from his pre-service surgery.  The scar was well healed without residual complications.  The left shoulder was normal in outline and symmetric in form with no muscle atrophy.  There was no heat, redness, swelling, or effusion.  Sensory perception and power was within normal limits.  

The range of motion was mildly decreased at the terminal movements of abduction and external rotation.  Specifically, flexion was performed to 180 degrees; abduction was performed to 160 degrees; external rotation was performed to 70 degrees; internal rotation was performed to 90 degrees.  Pain, weakness, a lack of endurance, fatigue or incoordination did not impact the Veteran's range of motion.  The X-ray studies showed findings of minimal degenerative changes in the AC joint of the left shoulder.

On VA examination on January 20, 2006, the Veteran's flexion was performed to 120 degrees; extension was performed to 30 degrees; abduction was performed to 70 degrees; adduction was performed to 10 degrees; internal and external rotation were performed to 50 degrees.  Pain was present at the endpoints of motion, but the range of motion was not additionally limited by pain, fatigue, weakness, or a lack of endurance on repetitive use.

On VA examination in September 2009, there was an anterior surgical scar on the left shoulder from the pre-service surgery.  Abduction and flexion were performed to 150 degrees; external rotation was performed to 45 degrees; internal rotation was performed to 80 degrees.  Pain was present at the endpoints of motion, but the Veteran's range of motion was not otherwise limited following repetitive use.  

The impingement testing was positive at 80 degrees.  Stability testing and supraspinatus strength were normal.  The Veteran had a decreased ability to scratch the back of his head and back.  The X-ray studies showed degenerative changes of the AC joint.

Prior to January 20, 2006, to the extent that the evidence established the presence of degenerative arthritis on X-ray study and a noncompensable limitation of motion to a noncompensable level, a rating of 10 percent, but not higher under DC 5003 is warranted.  A rating in excess of this was not warranted under any of the diagnostic codes pertaining to the shoulder.  

The evidence did not show ankylosis, motion limited to at least shoulder level, or impairment of the humerus, clavicle or scapula.  As such, a rating of 10 percent, but no higher, was warranted prior to January 20, 2006.

Beginning on January 20, 2006, the evidence showed that motion of the left arm was limited to 70 degrees on VA examination in January 2006.  As such, a 20 percent rating is warranted under DC 5201.  

A rating higher than 20 percent, however, is not for application in this case.  There has been no evidence that the motion of the Veteran's left arm has been limited to 25 degrees from his side.  As such, a rating of 30 percent or higher under DC 5201 would not be justified.

A higher rating under other diagnostic codes pertaining to the shoulder is similarly not warranted.  There has been no evidence of impairment of the humerus, clavicle, or scapula.   

In reaching these conclusions, the Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the appellant contends his disability is manifested by pain.  

While pain has been noted at the endpoints of the Veteran's range of motion, pain, fatigue, weakness, incoordination, or a lack of endurance have not been shown further limit the range of motion, and certainly not to an extent contemplated by the next higher ratings under the pertinent rating criteria.  

Accordingly, on this record, the Board finds that a 10 percent evaluation prior to January 20, 2006 and 20 percent evaluation beginning on that date are assignable.


Both Claims

The Board has also considered the Veteran's own assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  


However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  

As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those already assigned.

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.   See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

There are no exceptional or unusual factors with regard to the neurological impairments of the lower extremities or arthritis of the left acromioclavisular joint.

The threshold factor for extraschedular consideration is a finding that the evidence presents an exceptional or unusual disability picture so that the established criteria for rating the service-connected disability are rendered inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.")  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  

Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.
 
Finally, the Board has considered whether an inferred claim for a total compensation rating based on individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

However, the September 2009 VA examiner, noted that the Veteran was presently employed, and the Board is unaware of evidence to the contrary.  As such, the Board finds that Rice is inapplicable in the present case.





ORDER

A separate 10 percent evaluation, but not higher based on the neurological impairment of the left lower extremity due to the service-connected lumbar spine disability is granted, subject to the regulations governing the payment of VA monetary benefits.

A separate 10 percent evaluation, but not higher for based on the neurological impairment of the right lower extremity due to the service-connected lumbar spine disability is granted, subject to the regulations governing the payment of VA monetary benefits.

A deduction of 10 percent from the rating assigned for the service-connected left shoulder disability based on impairment existing prior to service under the provisions of 38 C.F.R. § 4.22 is denied.  

An increased rating of 10 percent, but no higher, for the service-connected arthritis of the left acromioclavicular joint prior to January 20, 2006 is granted, subject to the regulations governing the payment of VA monetary benefits.

An increased rating of 20 percent, but no higher, for the service-connected arthritis of the left acromioclavicular joint beginning on January 20, 2006 is granted, subject to the regulations governing the payment of VA monetary benefits.



_________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


